Exhibit 10.1

CREDIT AGREEMENT

($300,000,000 Revolving Credit Facility)

dated as of

November 2, 2007

between

KYPHON INC.,

as Borrower,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

   1

Section 1.01

   Defined Terms    1

Section 1.02

   Classification of Loans    10

Section 1.03

   Terms Generally    10

Section 1.04

   Accounting Terms; GAAP    11

ARTICLE 2 THE CREDITS

   11

Section 2.01

   Commitment    11

Section 2.02

   Revolving Loans    11

Section 2.03

   Requests for Revolving Loans    12

Section 2.04

   Funding of Revolving Loan    12

Section 2.05

   Interest Elections    13

Section 2.06

   Termination and Reduction of Commitment    14

Section 2.07

   Repayment of Loans; Evidence of Debt    14

Section 2.08

   Prepayment of Loans    15

Section 2.09

   Fees    15

Section 2.10

   Interest    15

Section 2.11

   Alternate Rate of Interest    16

Section 2.12

   Increased Costs    17

Section 2.13

   Break Funding Payments    18

Section 2.14

   Taxes    18

Section 2.15

   Payments Generally    19

Section 2.16

   Extension of Maturity Date    20

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

   20

Section 3.01

   Organization; Powers    20

Section 3.02

   Authorization; Enforceability    20

Section 3.03

   Governmental Approvals; No Conflicts    20

Section 3.04

   Financial Condition; No Material Adverse Change    21

Section 3.05

   Properties    21

Section 3.06

   Litigation and Environmental Matters    21

Section 3.07

   Compliance with Laws and Agreements    22

Section 3.08

   Investment Company Status    22

Section 3.09

   Taxes    22

Section 3.10

   ERISA    22

Section 3.11

   Disclosure    23

Section 3.12

   Federal Regulations    23

Section 3.13

   Purpose of Loans    23

ARTICLE 4 CONDITIONS

   23

Section 4.01

   Closing Conditions    23

Section 4.02

   Each Credit Event    24

 

i



--------------------------------------------------------------------------------

ARTICLE 5 AFFIRMATIVE COVENANTS

   24

Section 5.01

   Financial Statements and Other Information    24

Section 5.02

   Notices of Material Events    25

Section 5.03

   Existence; Conduct of Business    25

Section 5.04

   Payment of Obligations    26

Section 5.05

   Maintenance of Properties; Insurance    26

Section 5.06

   Books and Records; Inspection Rights    26

Section 5.07

   Compliance with Laws    26

Section 5.08

   Use of Proceeds    26

Section 5.09

   Maintenance of Accreditation, Etc.    26

ARTICLE 6 EVENTS OF DEFAULT

   27

ARTICLE 7 MISCELLANEOUS

   29

Section 7.01

   Notices    29

Section 7.02

   Waivers; Amendments    30

Section 7.03

   Expenses; Indemnity; Damage Waiver    30

Section 7.04

   Successors and Assigns    31

Section 7.05

   Survival    33

Section 7.06

   Counterparts; Integration; Effectiveness    33

Section 7.07

   Severability    33

Section 7.08

   Right of Setoff    34

Section 7.09

   Governing Law; Jurisdiction; Consent to Service of Process    34

Section 7.10

   WAIVER OF JURY TRIAL    34

Section 7.11

   Headings    35

Section 7.12

   Confidentiality    35

Section 7.13

   Patriot Act Notice    35

SCHEDULES:

Schedule 3.06 - Disclosed Matters

EXHIBITS:

Exhibit A - Form of Interest Election Request

Exhibit B - Form of Revolving Loan Request

 

ii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 2, 2007

KYPHON INC., a Delaware corporation (the “Borrower”) and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (the “Lender”), hereby agree as follows:

ARTICLE 1

Definitions

Section 1.01 Defined Terms. As used in this Credit Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Rate” means, for any day, with respect to the facility fees payable
hereunder, as the case may be, .04%.

“Approved Fund” means (if the Lender is a fund that invests in commercial
loans), any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as the Lender or by an Affiliate of such
investment advisor.

“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Kyphon Inc., a Delaware corporation and its successors and
permitted assigns.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

1



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or commercial
paper or any variable rate notes issued by, or guaranteed by any domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s and maturing within six months of
the date of acquisition, (d) repurchase agreements with a bank or trust company
(including the Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment and
(f) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Parent or a subsidiary of
Parent of shares representing more than

 

2



--------------------------------------------------------------------------------

25% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Borrower; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
or elected by Parent or a subsidiary of Parent nor (ii) appointed by directors
so nominated or elected; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group other than Parent or a subsidiary of Parent.
For the avoidance of doubt, a change in control, including a merger,
consolidation, liquidation, dissolution or stock or asset sale of the Borrower
into or with Parent or a subsidiary of Parent shall not mean a “Change in
Control”.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Credit Agreement, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Credit Agreement or (c) compliance by the Lender (or, for
purposes of Section 2.14(b), by any lending office of the Lender or by the
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Credit Agreement.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means the commitment of the Lender to make Loans. The initial
amount of the Lender’s Commitment is $300,000,000.

“Commitment Letter” means the letter agreement dated October 30, 2007 addressed
to the Borrower from the Lender.

“Consolidated Assets” means the consolidated assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP.

“Consolidated Tangible Assets” means the Consolidated Assets less: (i) goodwill
and (ii) other intangibles (other than patents, trademarks, licenses, copyrights
and other intellectual property and prepaid assets).

“Consolidated Tangible Net Worth” means at any date, Consolidated Tangible
Assets minus Consolidated Total Liabilities, determined in accordance with GAAP.

“Consolidated Total Liabilities” means at any date, with respect to the Borrower
and its Subsidiaries on a consolidated basis, total liabilities, determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

3



--------------------------------------------------------------------------------

“Credit Documents” means a collective reference to this Credit Agreement, the
promissory notes, if any, and all other related agreements and documents issued
or delivered hereunder or thereunder or pursuant hereto or thereto (in each case
as the same may be amended, modified, restated, supplemented, extended, renewed
or replaced from time to time), and “Credit Document” means any one of them.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the

 

4



--------------------------------------------------------------------------------

PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan, refers to whether such Loan
bears interest at a rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of the Lender, in which its lending office is located and (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Lender is located.

“Existing Credit Agreement” means that Credit Agreement dated as of January 18,
2007 among the Borrower, certain of its Subsidiaries and the lenders party
thereto.

“Extension Date” has the meaning specified in Section 2.16(b).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer, assistant treasurer,
controller or assistant controller of a Person or any officer having
substantially the same position for the Person.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

5



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to similar cash advances
(including, without limitation, all obligations pursuant to any sale or
financing of receivables, but excluding any premiums, fees and deposits received
in the ordinary course of business), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable or other like obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
exclude Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary.

 

6



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning assigned to such term in
Section 7.03(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Loan in accordance with Section 2.07, in substantially the
form of Exhibit A.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Revolving Loan of
which such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the date of such Eurodollar Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.

“Lender” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Page 3750 of the Moneyline Telerate Markets screen (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Lender
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Lender in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

7



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lender to the Borrower pursuant to Article
II of this Credit Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Credit Agreement or (c) the legal rights of or benefits
available to the Lender under this Credit Agreement. A merger, consolidation,
liquidation, dissolution or stock or asset sale of the Borrower into or with
Parent or a subsidiary of Parent shall not mean a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” means the earlier of (a) November 2, 2010, subject to the
extension thereof pursuant to Section 2.16 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or Article VI.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Credit Agreement.

“Parent” means Medtronic, Inc., a Minnesota corporation.

 

8



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its base rate in effect at its office in New York, New
York, each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
or any of its Subsidiaries, now or hereafter outstanding (other than
(A) dividends payable solely in the same class of capital stock of such Person
and (B) dividends or other distributions payable to the Borrower (directly or
indirectly through Subsidiaries) and ratably to minority shareholders), (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding
and (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of the Borrower or any of its Subsidiaries, now or hereafter
outstanding.

“Revolving Loan Request” means a request by the Borrower for a Revolving Loan in
accordance with Section 2.03, in substantially the form of Exhibit B.

“Revolving Credit Exposure” means the sum of the outstanding principal amount of
the Lender’s Loans at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“SEC” means the United States Securities and Exchange Commission.

“S&P” means Standard & Poor’s Ratings Services.

 

9



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Credit Agreement, the borrowing of Loans hereunder and the use of the
proceeds thereof.

“Type”, when used in reference to any Loan refers to whether the rate of
interest on such Loan is determined by reference to the LIBO Rate or the
Alternate Base Rate.

“Used Commitment” means the aggregate outstanding principal amount of Loans.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans. For purposes of this Agreement, Loans may
be classified and referred to by Type (e.g., a “Eurodollar Loan”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word

 

10



--------------------------------------------------------------------------------

“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Credit Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Credit Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Lender notifies the Borrower that the Lender request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE 2

The Credits

Section 2.01 Commitment. Subject to the terms and conditions set forth herein,
the Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such aggregate principal amount exceeding the Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.

Section 2.02 Revolving Loans.

(a) Each Revolving Loan shall be made by the Lender.

(b) Subject to Section 2.11, each Revolving Loan shall be an ABR Loans or a
Eurodollar Loan as the Borrower may request in accordance herewith. The Lender
at its option may make any Eurodollar Loan by causing a domestic or foreign
branch or Affiliate of the Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Credit Agreement.

 

11



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Loan or on
the date of any ABR Loan, such Revolving Loan shall be in a minimum aggregate
amount of $5,000,000 and integral multiples of $500,000 in excess thereof;
provided that an ABR Loan may be in the amount that is equal to the entire
unused balance of the Commitment. Revolving Loans of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than an aggregate total of ten Eurodollar Loans outstanding.

(d) Notwithstanding any other provision of this Credit Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Loan if the Interest Period requested with respect thereto would end
after the Maturity Date.

Section 2.03 Requests for Revolving Loans. To request a Revolving Loan, the
Borrower shall notify the Lender of such request by telephone (a) in the case of
a Eurodollar Loan, not later than 12:00 noon (New York City time), three
Business Days before the date of the proposed Revolving Loan or (b) in the case
of an ABR Loan, not later than 12:00 noon (New York City time), on the date of
the proposed Revolving Loan. Each such telephonic Revolving Loan Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Lender of a written Revolving Loan Request signed by a Financial Officer of
the Borrower. Each such telephonic and written Revolving Loan Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Revolving Loan;

(ii) the date of such Revolving Loan, which shall be a Business Day;

(iii) whether such Revolving Loan is to be an ABR Loan or a Eurodollar Loan;

(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Revolving Loan is specified, then the requested
Revolving Loan shall be an ABR Loan. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

Section 2.04 Funding of Revolving Loan. The Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m. (New York City time), to the account of
the Borrower most recently designated by it for such purpose by notice to the
Lender.

 

12



--------------------------------------------------------------------------------

Section 2.05 Interest Elections.

(a) Each Revolving Loan initially shall be of the Type specified in the
applicable Revolving Loan Request and, in the case of a Eurodollar Loan, shall
have an initial Interest Period as specified in such Revolving Loan Request.
Thereafter, the Borrower may elect to convert such Revolving Loan to a different
Type or to continue such Revolving Loan and, in the case of a Eurodollar Loan,
may elect Interest Periods therefore, all as provided in this Section.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Lender of such election by telephone by the time that a Revolving Loan Request
would be required under Section 2.03 if the Borrower were requesting a Revolving
Loan of the Type resulting from such election to be made on the effective date
of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Lender of a written Interest Election Request signed by a Financial Officer of
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Revolving Loan to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Revolving Loan (in which
case the information to be specified pursuant to clauses (iii) and (iv) below
shall be specified for each resulting Revolving Loan);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Revolving Loan is to be an ABR Loan or a Eurodollar
Loan; and

(iv) if the resulting Revolving Loan is a Eurodollar Loan, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Loan but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Revolving Loan is repaid as provided herein, at the
end of such Interest Period such Revolving Loan shall be continued as a
Eurodollar Loan with an Interest Period of one month’s duration. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Lender so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Loan may be converted to or
continued as a Eurodollar Loan and (ii) unless repaid, each Eurodollar Loan
shall be converted to an ABR Loan at the end of the Interest Period applicable
thereto.

 

13



--------------------------------------------------------------------------------

Section 2.06 Termination and Reduction of Commitment.

(a) Unless previously terminated, the Commitment shall terminate on the Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitment in whole or in part; provided that (i) each reduction of the
Commitment shall be in an aggregate amount not less than $50,000,000 and
integral multiples of $10,000,000 in excess thereof and (ii) the Borrower shall
not terminate or reduce the Commitment if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.08, the Revolving Credit
Exposures would exceed the Commitment.

(c) The Borrower shall notify the Lender of any election to terminate or reduce
the Commitment under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Lender
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitment shall be permanent.

Section 2.07 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Lender the then
unpaid principal amount of each Revolving Loan and all interest, fees and other
amounts payable hereunder on the Maturity Date.

(b) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.

(c) The entries made in the accounts maintained pursuant to paragraph (b) of
this Section shall be conclusive evidence (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Credit Agreement.

 

14



--------------------------------------------------------------------------------

(d) The Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to the
Lender a promissory note payable to the order of the Lender and in a form
approved by the Lender and the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.

Section 2.08 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty, subject to
Section 2.13 and subject to prior notice in accordance with paragraph (b) of
this Section.

(b) The Borrower shall notify the Lender by telephone (confirmed by telecopy) of
any prepayment hereunder (A) in the case of prepayment of a Eurodollar Loan, not
later than 12:00 noon (New York City time), three Business Days before the date
of prepayment or (B) in the case of prepayment of an ABR Loan, not later than
12:00 noon (New York City time), on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Loan or portion thereof to be prepaid; provided that, if a notice
of prepayment is given in connection with a conditional notice of termination of
the Commitment as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06. Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Loan of the same Type as
provided in Section 2.02. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.10.

Section 2.09 Fees.

(a) The Borrower agrees to pay to the Lender a facility fee, which shall accrue
at the Applicable Rate on the daily amount of the Commitment (whether used or
unused) during the period from and including the Closing Date to but excluding
the date on which such Commitment terminates. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender. Fees paid shall not be refundable under any
circumstances.

Section 2.10 Interest.

(a) Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate.

(b) Each Eurodollar Loan shall bear interest at a rate per annum equal to the
LIBO Rate for the Interest Period in effect for such Loan plus 0.185%.

 

15



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due (following the expiration of any grace period specified in Article VI),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided above.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefore, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Commitment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Lender, and such determination shall be conclusive absent
manifest error.

(f) If the Lender shall be required under the regulations of the Board to
maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
the Borrower shall pay to the Lender, additional interest on the unpaid
principal amount of each Eurodollar Loan made to the Borrower by the Lender,
from the later of the date of such Loan or the date the Lender was required to
maintain such reserves until such Loan is paid in full, at an interest rate per
annum equal to the remainder obtained by subtracting (i) the LIBO Rate for the
Interest Period for such Loan from (ii) the rate obtained by multiplying LIBO
Rate as referred to in clause (i) above by the Statutory Reserve Rate applicable
to the Lender for such Interest Period. Such additional interest shall be
determined by the Lender and notified to the Borrower not later than five
Business Days before the next Interest Payment Date for such Eurodollar Loan.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Loan:

(a) the Lender reasonably determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

16



--------------------------------------------------------------------------------

(b) the Lender, in its reasonable judgment believes that the LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to the Lender of
making or maintaining its Revolving Loan for such Interest Period;

then the Lender shall give notice thereof to the Borrower by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Loan to, or continuation of any Revolving Loan as, a Eurodollar Loan shall be
ineffective, and (ii) if any Revolving Loan Request requests a Eurodollar Loan,
such Revolving Loan shall be made as an ABR Loan.

Section 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by the Lender (other than any reserves included in the Statutory
Reserve Rate); or

(ii) impose on the Lender or the London interbank market any other condition
affecting this Credit Agreement or Eurodollar Loans;

and the result of any of the foregoing shall be to increase the cost (except
with respect to Excluded Taxes) to the Lender of making or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost (except with respect to Excluded Taxes) by the Lender (whether
of principal, interest or otherwise) by an amount deemed by the Lender to be
material, then the Borrower will pay to the Lender, such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.

(b) If the Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Credit Agreement or the Loans made by the Lender, to a level
below that which the Lender or the Lender’s holding company could have achieved
but for such Change in Law (taking into consideration the Lender’s policies and
the policies of the Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to the Lender, such additional
amount or amounts as will compensate the Lender or the Lender’s holding company
for any such reduction suffered.

(c) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as specified in paragraph (a) or
(b) of this Section and the method of calculating such amounts, in reasonable
detail, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay the Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

17



--------------------------------------------------------------------------------

(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(b) if such notice is revoked in accordance herewith two Business
Days or less before the specified effective date), (d) the assignment of any
Eurodollar Loan, then, in any such event, the Borrower shall compensate the
Lender for the loss, cost and expense (but not loss of profit) attributable to
such event. In the case of a Eurodollar Loan, the loss to the Lender
attributable to any such event shall be deemed to include an amount reasonably
determined by the Lender to be equal to the excess, if any, of (i) the amount of
interest that the Lender would pay for a deposit equal to the principal amount
of such Loan for the period from the date of such payment, conversion, failure
or assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
LIBO Rate for such Interest Period, over (ii) the amount of interest that the
Lender would earn on such principal amount for such period if the Lender were to
invest such principal amount for such period at the interest rate that would be
bid by the Lender (or an affiliate of the Lender) for dollar deposits from other
banks in the eurodollar market at the commencement of such period. A certificate
of the Lender setting forth any amount or amounts that the Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.14 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

18



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Lender, within 10 days after written demand
therefore, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

(e) If the Lender claims any additional amounts payable pursuant to this
Section 2.14, it agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its applicable lending office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
the Lender, be otherwise disadvantageous to the Lender.

(f) If the Lender obtains a refund of any Tax for which payment has been made
pursuant to this Section 2.14, which refund in the good faith judgment of the
Lender (and without any obligation to disclose its tax records) is allocable to
such payment made under this Section 2.14, the amount of such refund (together
with any interest received thereon and reduced by reasonable costs incurred in
obtaining such refund) promptly shall be paid to the Borrower to the extent
payment has been made in full by the Borrower pursuant to this Section 2.14.

Section 2.15 Payments Generally. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, or under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 P.M. (New York City
time), on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender at its offices at 227 West Monroe Street, Suite
2300, Chicago, Illinois 60606, except that payments pursuant to Sections 2.12,
2.13, 2.14 and 7.03 shall be made directly to the Persons entitled thereto. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

 

19



--------------------------------------------------------------------------------

Section 2.16 Extension of Maturity Date.

(a) At least 45 days but not more than 60 days prior to the first anniversary of
the Closing Date, the Borrower, by written notice to the Lender, may request an
extension of the Maturity Date in effect at such time by one year from its then
scheduled expiration. The Lender shall in its sole discretion, not later than 20
days prior to such anniversary date, notify the Borrower in writing as to
whether the Lender will consent to such extension.

(b) If the Lender consents in writing to any such request in accordance with
subsection (a) of this Section 2.16, the Maturity Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date (x) the
representations and warranties in Article III shall be true and correct and
(y) no Default shall have occurred and be continuing.

ARTICLE 3

Representations and Warranties

The Borrower represents and warrants to the Lender that:

Section 3.01 Organization; Powers. The Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required or applicable, shareholder or member actions. This
Credit Agreement and each promissory note, if any, has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, except for any filing of this
Agreement with the SEC (which, if required, will be timely filed), (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of its Subsidiaries or any of their respective assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.

 

20



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lender (i) its consolidated
balance sheet and statements of operations, stockholders’ equity and cash flows
as of and for the fiscal year ended December 31, 2006, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) its
consolidated balance sheet and statements of operations and cash flows as of and
for the fiscal quarters ended March 31, 2007 and June 30, 2007, each as filed on
the Borrower’s Form 10-Qs for the applicable period. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) There has been no material adverse change in the business, assets,
operations, or financial condition of the Borrower and its Subsidiaries, taken
as a whole, from the Borrower’s Form 10-K for the fiscal year ended December 31,
2006, other than those disclosed in the Borrower’s quarterly reports on Form
10-Q for its fiscal quarters ended on March 31, 2007 and June 30, 2007, and the
Borrower’s Current Reports on Form 8-K dated August 23, 2007, September 11,
2007, September 19, 2007 and October 9, 2007.

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Except for Disclosed Matters, each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) which in any manner draws into question the validity or
enforceability of this Credit Agreement.

 

21



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters or except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Credit Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in a Material Adverse
Effect.

Section 3.07 Compliance with Laws and Agreements.

(a) Each of the Borrower and its Subsidiaries is in compliance with all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

(b) Neither the Borrower nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to result in a Material Adverse Effect.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
(taking into account any extensions granted by the applicable taxing authority)
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $100,000,000 the fair
market value of the assets of all such underfunded Plans.

 

22



--------------------------------------------------------------------------------

Section 3.11 Disclosure. The Borrower has disclosed (which disclosure includes
all filings by the Borrower pursuant to the Exchange Act of 1934) to the Lender
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished in writing by or on behalf of the Borrower to the
Lender for use specifically in connection with the negotiation of this Credit
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.12 Federal Regulations. No part of the proceeds of any Loans will be
used in any transaction or for any purpose which violates the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System, as
now and from time to time hereafter in effect. If requested by the Lender, the
Borrower will furnish to the Lender a statement to the foregoing effect in
conformity with the requirements of Form FR U-1 referred to in said
Regulation U.

Section 3.13 Purpose of Loans. The proceeds of the Loans shall be used to
(i) refinance the Existing Credit Agreement and (ii) retire other debt
obligations of the Borrower.

ARTICLE 4

Conditions

Section 4.01 Closing Conditions. This Credit Agreement shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 7.02):

(a) The Lender (or its counsel) shall have received (i) from the Borrower either
(i) a counterpart of this Credit Agreement signed on behalf of the Borrower or
(ii) written evidence satisfactory to the Lender (which may include telecopy
transmission of a signed signature page of this Credit Agreement) that the
Borrower has signed a counterpart of this Credit Agreement and (ii) from
Medtronic, Inc. (“Parent Company” or the “Guarantor”) a guaranty of the
Borrower’s obligations under this Credit Agreement in form and substance
satisfactory to the Lender (the “Guaranty”) together with appropriate
documentation of the due authorization and execution of the Guaranty (including
certification of the authority and signatures of officers executing the
Guaranty) and an external legal opinion addressing, inter alia, due
authorization, execution, etc. of the Guaranty and its validity and
enforceability.

 

23



--------------------------------------------------------------------------------

(b) The Lender shall have received such documents and certificates as the Lender
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the authorization by the Borrower of the
Transactions or this Agreement (including appropriate certification of the
authority and signatures of officers executing this Agreement on behalf of the
Borrower), all in form and substance satisfactory to the Lender and its counsel.

(c) The Lender shall have received a certificate, dated the Closing Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.

(d) The Lender shall have received all fees and other amounts due and payable on
or prior to the Closing Date, including, without limitation the fees set forth
in the Commitment Letter and, to the extent invoiced, the reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

Section 4.02 Each Credit Event. The obligation of the Lender to make a Loan on
the occasion of any Revolving Loan is subject to the satisfaction of the
following conditions:

(a) The representations and warranties of the Borrower set forth in this Credit
Agreement shall be true and correct in all material respects on and as of the
date of, and after giving effect to such Loan; provided, that, the
representations and warranties contained in Sections 3.04(b), 3.06 (other than
clause (a)(ii) thereof), 3.07(a) and 3.10 shall be deemed made, and shall be
required to be true and correct, only on the Closing Date.

(b) At the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing.

Each Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE 5

Affirmative Covenants

Until the Commitment has expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lender that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Lender:

(a) within 100 days after the end of each fiscal year of the Borrower, its
unaudited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year.

 

24



--------------------------------------------------------------------------------

(b) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of a Financial Officer of the Borrower (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04(a)(i) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
and

(c) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Credit Agreement, as the Lender
may reasonably request.

Section 5.02 Notices of Material Events. The Borrower will furnish to the Lender
prompt written notice of, but in any event not later than five Business Days
after, the following:

(a) the occurrence of any Default;

(b) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000;

(c) the non-compliance with any contractual obligation or requirement of law
that is not currently being contested in good faith by appropriate proceedings
if all such non-compliance in the aggregate could reasonably be expected to have
a Material Adverse Effect;

(d) the revocation of any license, permit, authorization, certificate,
qualification or accreditation of the Borrower or any Subsidiary by any
Governmental Authority if all such revocations in the aggregate could reasonably
be expected to have a Material Adverse Effect;

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the nothing in this Agreement or this Section 5.03
shall prohibit a merger, consolidation, liquidation, dissolution or stock or
asset sale of the Borrower into or with Parent or a subsidiary of Parent.

 

25



--------------------------------------------------------------------------------

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or maintain a system or systems of
self-insurance or assumption of risk which accords with the practices of similar
businesses.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for the
purposes described in Section 3.13. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

Section 5.09 Maintenance of Accreditation, Etc. The Borrower will preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, all
licenses, permits, authorizations, certifications and qualifications (including,
without limitation, those qualifications with respect to solvency and
capitalization) required, except where the failure to do so would not result in
a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

ARTICLE 6

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Credit Agreement, when and as the same shall become due and
payable;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Credit Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Credit Agreement or any amendment or modification hereof, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Credit Agreement (other than those specified in
clause (a), (b) or (d) of this Article);

(f) the Borrower, the Guarantor or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace periods or notice requirements);

(g) any event or condition occurs that results in any Material Indebtedness of
the Borrower or the Guarantor (including that arising under Guarantor’s Credit
Agreement ($1,750,000,000 Five Year Revolving Credit Facility) dated as of
December 20, 2006, among the Borrower and the lenders thereto) becoming due
prior to its scheduled maturity or that enables or permits (with the giving of
notice if required) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(ii) any Indebtedness that may be due to Disc-o-Tech, as disclosed in the
Borrower’s Form 8-K dated October 5, 2007, or (iii) the Indebtedness under this
Agreement;

 

27



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or the Guarantor or such entity’s debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or the Guarantor or for a substantial part of
such entity’s assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Borrower or the Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or the Guarantor or for a substantial part of such entity’s
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Borrower or the Guarantor shall become unable, admit in writing its
inability to pay, or fail generally to pay its debts as they become due, or the
Guarantor shall disclaim or repudiate its obligations under the Guaranty;

(k) one or more judgments or decrees shall be rendered against the Borrower or
the Guarantor and the same shall not have been paid, vacated, discharged, stayed
or bonded pending appeal within 75 days from the entry thereof that involves in
the aggregate a liability (not paid or fully covered by insurance) of
$100,000,000 or more;

(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect; or

(m) a Change in Control of the Borrower or the Guarantor (under subdivision
(a) or (b) of the definition thereof, replacing “Borrower” with “Guarantor” in
such definition) shall occur.

then, and in every such event (other than failure of the Borrower to pay any
Loan on the Maturity Date and an event with respect to the Borrower or the
Guarantor described in clause (h) or (i) of this Article), if such default
continues for a period of 10 days after receipt of notice (provided that no such
notice will be required with respect to an event described in clause (a) of this
Article) thereof by the Borrower from the Lender, and at any time thereafter
during the continuance of such event, the Lender may take either or both of the
following actions, at the same or different times: (i) terminate the Commitment,
and thereupon the Commitment shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in

 

28



--------------------------------------------------------------------------------

which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately (and the Commitment shall terminate), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitment shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE 7

Miscellaneous

Section 7.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or as otherwise set forth in
Section 7.01(b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

  (i) if to the Borrower:

Kyphon Inc.

c/o Medtronic, Inc.

710 Medtronic Parkway

Minneapolis, MN 55432-5604

Attention: Treasury Department, Mail Stop LC480

Telecopy No. (763) 505-2700

with copies to:

Kyphon Inc.

1221 Crossman Avenue

Sunnyvale, CA 94089

Attention: General Counsel

Telecopy No. (408) 222-5908

Medtronic, Inc.

710 Medtronic Parkway

Minneapolis, MN 55432-5604

Attention: General Counsel, Mail Stop LC400

Telecopy No. (763) 572-5459

 

29



--------------------------------------------------------------------------------

  (ii) if to the Lender

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

227 West Monroe Street, Suite 2300

Chicago, IL 60606

Attention: U.S. Corporate Banking

Telecopy No. (312) 696-4535

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Credit Agreement shall be deemed to have been given on the date of
receipt.

Section 7.02 Waivers; Amendments.

(a) No failure or delay by the Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Credit Agreement
or consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Lender or may have had notice or knowledge of
such Default at the time.

(b) Neither this Credit Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender.

Section 7.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay all reasonable out-of-pocket expenses incurred by the
Lender, including the reasonable fees, charges and disbursements of outside
counsel for the Lender, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Credit Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated).

(b) The Borrower shall indemnify the Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees and disbursements of any
outside counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of

 

30



--------------------------------------------------------------------------------

their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by the Borrower or any of their respective directors,
shareholders or creditors, an Indemnitee or any other Person, and regardless of
whether any Indemnitee is a party thereto (all of the foregoing, collectively,
the “Indemnified Liabilities”); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 7.04 Successors and Assigns.

(a) The provisions of this Credit Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Credit Agreement.

(b) The Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Credit Agreement; provided that (i) except in
the case of an assignment to an Approved Fund with respect thereto, each of the
Borrower and the Lender must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld), and (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Credit Agreement; provided
further that any consent of the Borrower otherwise required under this paragraph
shall not be required if an Event of Default has occurred and is continuing.

 

31



--------------------------------------------------------------------------------

(c) The Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Credit Agreement; provided that
(i) the Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Credit Agreement. Any agreement or instrument
pursuant to which the Lender sells such a participation shall provide that the
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 7.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 to the same extent as if it were the Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement to secure obligations of
the Lender, including any such pledge or assignment to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release the Lender from any of its obligations hereunder or substitute any
such assignee for the Lender as a party hereto.

(f) Notwithstanding anything to the contrary contained herein, the Lender may
grant to a special purpose funding vehicle (an “SPC”) of the Lender, identified
as such in writing from time to time by the Lender to the Borrower, the option
to provide to the Borrower all or any part of any Loan that the Lender would
otherwise be obligated to make to the Borrower pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment to the same extent, and as if, such Loan
were made by the Lender. Each party hereto hereby agrees that no SPC shall be
liable for any payment under this Credit Agreement for which the Lender would
otherwise be liable, for so long as, and to the extent, the Lender makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings

 

32



--------------------------------------------------------------------------------

or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 7.04 or in Section 7.12, any SPC may (i) with notice to, but without the
prior written consent of, the Borrower and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Lender or
to any financial institutions providing liquidity and/or credit facilities to or
for the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of a surety, guarantee or
credit or liquidity enhancement to such SPC.

Section 7.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Credit Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Credit Agreement and the making of any Loans,
regardless of any investigation made by the Lender on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Credit Agreement is outstanding and unpaid and so long as the
Commitment have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 7.03 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitment or the termination of
this Credit Agreement or any provision hereof.

Section 7.06 Counterparts; Integration; Effectiveness. This Credit Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and any
separate letter agreements with respect to fees payable to the Lender constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Credit Agreement shall become effective when it shall have been executed by the
Lender and when the Lender shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Credit Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

Section 7.07 Severability. Any provision of this Credit Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

33



--------------------------------------------------------------------------------

Section 7.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Credit Agreement held by the
Lender, irrespective of whether or not the Lender shall have made any demand
under this Credit Agreement and although such obligations may be unmatured. The
rights of the Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which the Lender may have.

Section 7.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Credit Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Credit Agreement,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Credit
Agreement shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Credit Agreement against the Borrower or
its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Credit Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Credit Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Credit Agreement will affect the right of any party to this Credit Agreement to
serve process in any other manner permitted by law.

Section 7.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT,

 

34



--------------------------------------------------------------------------------

TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Credit
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.

Section 7.12 Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ and its Approved Funds’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent, and only to the extent, required by applicable
laws or regulations or by any subpoena or similar legal process, provided that
the Person required to disclose such information shall take reasonable efforts
(at Borrower’s expense) to ensure that any Information so disclosed shall be
afforded confidential treatment, (d) to any other party to this Credit
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Lender on a nonconfidential basis from a source other than the Borrower who
is not, to the knowledge of the Lender, under an obligation of confidentiality
to Borrower with respect to such Information. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 7.13 Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.
The Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Lender in
order to assist the Lender in maintaining compliance with the Patriot Act.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

BORROWER:     KYPHON INC.,     a Delaware corporation       By:   /s/ Peter L.
Wehrly       Name:   Peter L. Wehrly       Title:   President       By:   /s/
Robert Jordheim       Name:   Robert Jordheim       Title:   Chief Financial
Officer LENDER:     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.       By:   /s/
Victor Pierzchalski       Name:   Victor Pierzchalski       Title:   Vice
President & Manager

 

36



--------------------------------------------------------------------------------

Schedule 3.06 – Disclosed Matters

The Borrower hereby incorporates by reference those matters disclosed in reports
filed by the Borrower with the United States Securities and Exchange Commission:
(a) on Form 10-K for the Borrower’s fiscal year ended December 31, 2006, (b) on
Form 10-Q for the Borrower’s fiscal quarter ended March 31, 2007, (c) on Form
10-Q for the Borrower’s fiscal quarters ended June 30, 2007, (d) on Form 8-K
dated August 23, 2007, September 11, 2007, September 19, 2007 and October 9,
2007.



--------------------------------------------------------------------------------

Exhibit A

FORM OF INTEREST ELECTION REQUEST

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

227 West Monroe Street, Suite 2300

Chicago, IL 60606

Attention: U.S. Corporate Banking

Ladies and Gentlemen:

The undersigned, KYPHON INC. (the “Borrower”), refers to the Credit Agreement
dated as of November 2, 2007 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), between the Borrower and the Lender,
The Bank of Tokyo-Mitsubishi UFJ, Ltd. Capitalized terms used herein and not
otherwise defined herein shall have the means assigned to such terms in the
Credit Agreement. The Borrower hereby gives notice pursuant to Section 2.07 of
the Credit Agreement that it requests an extension or conversion of a Revolving
Loan outstanding under the Credit Agreement, and in connection therewith sets
forth below the terms on which such extension or conversion is requested to be
made:

 

(A)

  

Loan to which this Interest Election Requests applies

    

(B)

  

Date of Extension or Conversion

    

(C)

  

Interest rate basis of resulting Loan

    

(D)

  

Interest Period

    

 

KYPHON INC. By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

FORM OF REVOLVING LOAN REQUEST

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

227 West Monroe Street, Suite 2300

Chicago, IL 60606

Attention: U.S. Corporate Banking

Ladies and Gentlemen:

The undersigned, KYPHON INC. (the “Borrower”), refers to the Credit Agreement
dated as of November 2, 2007 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), between the Borrower and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. Capitalized terms used herein and not otherwise
defined herein shall have the means assigned to such terms in the Credit
Agreement. The Borrower hereby gives notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Revolving Loan under the Credit Agreement,
and in connection therewith sets forth below the terms on which such Revolving
Loan is requested to be made:

 

(A)

  

Date of Loan (which is a Business Day)

    

(B)

  

Principal Amount of Loan

    

(C)

  

Interest rate basis

    

(D)

  

Interest Period

    

(E)

  

Account to which funds are to be disbursed

    

In accordance with the requirements of Section 4.02 of the Credit Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Credit Agreement as provided in clause (a) of such Section, and confirms that
the matter referenced in clause (b) of such Section is true and correct.

 

KYPHON INC. By:       Name:   Title: By:       Name:   Title: